Citation Nr: 0919556	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-29 286	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sickle cell 
disease.

2.  Entitlement to service connection for sickle cell 
disease.


REPRESENTATION

Appellant represented by:	Mr. Robert A. Donati, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk

INTRODUCTION

The Veteran had active military service from July 1983 to May 
1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee - 
which determined the Veteran had not submitted new and 
material evidence and, therefore, denied his petition to 
reopen his claim for service connection for sickle cell 
disease.  

In support of his claim, the Veteran testified at a 
videoconference hearing in January 2009 before the 
undersigned Veterans Law Judge of the Board.  Following the 
hearing, the Board held the record open to allow the Veteran 
an opportunity to submit additional supporting evidence, 
which he did (through his attorney) later in January 2009 and 
again in February 2009.

In this decision, the Board is reopening the claim because 
this additional evidence is both new and material.  However, 
the Board is then remanding the claim to the RO via the 
Appeals Management Center (AMC) for further development 
before readjudicating the claim for service connection on the 
underlying merits, i.e., on a de novo basis.


FINDINGS OF FACT

1.  In September 1984, the RO initially considered and denied 
the Veteran's claim for service connection for sickle cell 
disease.  The RO sent him a letter in September 1984 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.

2.  However, additional evidence received since that 
September 1984 decision is not duplicative or cumulative of 
evidence previously considered and relates to an 
unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The RO's September 1984 decision denying service 
connection for a sickle cell disease is final.  38 U.S.C.A. 
§ 7105 (West 2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's 
obligations to notify the Veteran of the type of evidence 
needed to substantiate a claim, including apprising him of 
the evidence he is responsible for providing and the evidence 
VA will obtain for him.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2007); 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a) (2008).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).

The VCAA also requires that VA apprise the Veteran of the 
downstream disability rating and effective date elements of 
his service-connection claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



And in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen a previously denied, unappealed claim, the VCAA 
requires as well that VA apprise the Veteran of the specific 
reasons for the prior denial.  See also VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006), where VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.

Since, however, the Board is reopening the claim at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
the claim for further development before readjudicating it on 
the underlying merits (de novo), the Board need not determine 
at this point whether there has been compliance with the 
other notice and duty to assist provisions of the VCAA until 
this additional development is completed and the claim 
reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the Veteran because that 
determination is better made once the additional development 
on remand is completed.  See Shinseki v. Sanders, 556 U. S. 
___ (2009) (holding that a presumption of prejudice with 
regard to deficient VCAA notice placed an "unreasonable 
evidentiary burden upon the VA..." [slip. op. at 11], and 
reiterating that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice")).



Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Sickle Cell Disease

The RO initially considered - and denied, this claim in 
September 1984.  As cause for denying this claim, the RO 
pointed out there was (at least at that time) no evidence 
establishing the Veteran's sickle cell disease was incurred 
in or aggravated by his active military service.  The RO sent 
him a letter later in September 1984 notifying him of that 
decision and apprising him of his procedural and appellate 
rights, and he did not appeal.  So that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2008).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2007).

The Veteran filed his petition to reopen this claim in 
December 2005.  For petitions to reopen, as here, filed on or 
after August 29, 2001, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").



The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
and binding September 1984 rating decision.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

The additional evidence received since that September 1984 
denial consists of:  private medical records, a private 
medical opinion, lay statements, 
Social Security Administration (SSA) records, VA treatment 
records, and a transcript of the Veteran's January 2009 
videoconference hearing.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  And a January 2009 letter from R.O., MD, FACP, 
The Director of the Adult Hemoglobinopathy Program, Division 
of Hematology-Medical Oncology, at the University of 
Tennessee Cancer Institute in Memphis, Tennessee, is also 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, this specialist physician indicated the 
Veteran's sickle cell disease was misdiagnosed at enrollment 
into the Army, indeed, so much so that he should never have 
been eligible for active duty.  However, be that as it may, 
this specialist physician further commented that the Army 
failed to recognize the implications of a diagnostic test 
which clearly demonstrated the true nature of the Veteran's 
health condition within weeks of enrollment into basic 
training.  Furthermore, added this physician, the Veteran's 
health condition worsened significantly from the stress of 
military training activities.  This commenting physician went 
on to note that the Army failed to promptly and effectively 
eliminate the mandatory physical activities that were 
aggravating the Veteran's genetic disorder, even after the 
true nature of the condition had become evident.  His sickle 
cell disease, reiterated this physician, was aggravated while 
in service and progressed at a rate greater than its natural 
progression, further noting the Veteran has continued to 
suffer the consequences of these events, years after the 
fact.  Therefore, concluded this physician, the Veteran's 
disability should be recognized as being connected to his 
Army service; he should be eligible for compensation for the 
damage done to his health by his military service.

This medical opinion, while conceding the Veteran had a 
genetic disorder (sickle cell disease) prior to beginning his 
military service, nonetheless concludes the Veteran's 
military service permanently exacerbated, i.e., chronically 
aggravated this pre-existing condition.  So this medical 
opinion is material to the claim because it suggest a 
worsening of the Veteran's pre-existing condition during his 
military service above and beyond the rate of the condition's 
natural progression, for example had he not been permitted to 
service in the military.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  As also 
indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
the newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

Since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now 
must be readjudicated on the underlying merits, i.e., on a de 
novo basis.  But, as mentioned, this will be temporarily 
deferred pending completion of the additional development of 
the claim on remand.


ORDER

As new and material evidence has been submitted, the 
petition to reopen the claim for service connection for 
sickle cell disease is granted subject to the further 
development of this claim on remand.




REMAND

The Veteran's January 1982 military enlistment examination 
did not note or otherwise detect a pre-existing disability 
due to sickle cell disease.  In May 1984, however, he 
received an early discharge from the military after receiving 
this diagnosis.  The Medical Board, upon a physical 
examination and review of his service treatment records 
(STRs), determined he was unfit for military service because 
of the effects of this condition.  The Medical Board 
concluded his sickle cell disease existed prior to service 
(EPTS), and that it was not aggravated by his military 
service.  The Medical Board further concluded that his then 
current disability was a normal manifestation of his pre-
service condition.  The Medical Board's report also stated 
the Veteran had been told during his induction into the Army 
that he had sickle cell "trait," but was allowed to 
continue on basic training.  The January 1982 Report of 
Medical Examination and Report of Medical History, however, 
did not include this specific notation.

In any event, even the Veteran's chief proponent, R.O., MD, 
who submitted the January 2009 letter in support of the claim 
(which, as explained, the Board used to reopen the claim) 
readily acknowledged that the Veteran's sickle cell disease 
is a "genetic" disorder, so necessarily pre-existed his 
military service.  See also 38 C.F.R. § 3.303(c) indicating 
that, in regards to pre-service disabilities noted in 
service, there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and that when in accordance with these principles 
existence of a disability prior to service is established no 
additional or confirmatory evidence is necessary.  Section 
3.303(c) goes on to indicate this determination includes 
situations where the manifestation of symptoms of chronic 
disease from the date of enlistment, or so close thereto, 
that the disease could not have originated in so short a 
period will establish pre-service existence thereof.

The determinative issue then becomes whether this pre-
existing, genetic disorder was aggravated by the Veteran's 
military service beyond its natural progression.  And Dr. 
R.O. concludes rather unequivocally that there was a definite 
worsening during service of the Veteran's pre-existing sickle 
cell disease, indeed, so much so that he has continued to 
experience the long-term effects of that aggravation.

But generally speaking, a congenital disease or defect is not 
service connectable as a matter of express VA regulation.  
38 C.F.R. §§ 3.303(c), 4.9 (2008).  The only possible 
exception is if there is evidence of additional disability 
due to aggravation during service of the congenital disease, 
but not defect, by superimposed disease or injury.  
VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  See also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Dr. R.O. has commented on whether there was aggravation 
during service of the pre-existing sickle cell disease, but 
without also mentioning whether the Veteran has additional 
disability because the aggravation was due to superimposed 
disease or injury, the more determinative issue since, by all 
accounts - even Dr. R.O.'s, this is a "genetic" disorder 
not generally subject to service connection as a 
matter of law.  Therefore, a VA compensation examination and 
opinion are needed before the Board may make an informed 
decision concerning this claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to obtain a medical opinion 
indicating whether there was chronic 
aggravation during service of his 
pre-existing sickle cell disease (a 
"genetic" disorder) by superimposed 
disease or injury, in turn resulting in 
additional disability.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand and Dr. R.O.'s 
January 2009 letter, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

2.  Then readjudicate the claim in 
light of the additional evidence.  If 
the disposition remains unfavorable, 
send the Veteran and his attorney a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







 Department of Veterans Affairs


